Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 10, 1975, convicting him of robbery in the first degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence. By a prior order of this court the case was remanded to the County Court to hear and report on the issue whether either the prearraignment or postindictment delay was occasioned by the District Attorney, and the appeal has been held in abeyance in the interim (People v Williams, 54 AD2d 723). Such further hearing has been held and the report concludes that the People have shown good cause for the delay. Judgment affirmed. No opinion. Margett, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur.